NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LESLIE A. PASCASCIO,                     No. 16-56445

             Debtor.                            D.C. No. 2:15-cv-07837-AB
______________________________

TEENA COLEBROOK,                                MEMORANDUM*

                Appellant,

 v.

CIT BANK,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Teena Colebrook appeals from the district court’s order affirming the

bankruptcy court’s order denying her motion to vacate under Fed. R. Civ. P. 60(b)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
its order granting CIT Bank’s motion for relief from the automatic stay in an

unrelated bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo the district court’s decision on appeal from the bankruptcy court

and apply the same standards of review applied by the district court. In re Thorpe

Insulation Co., 677 F.3d 869, 879 (9th Cir. 2012). We affirm.

      The bankruptcy court did not err in finding that Colebrook was properly

served with the motion for relief from the automatic stay, and Colebrook failed to

rebut the presumption of receipt. See Fed. R. Bankr. P. 9014(b) (a motion “shall

be served in the manner provided for service of a summons and complaint by Rule

7004”); Fed. R. Bankr. P. 7004(b)(1) (service may be made within the United

States by first class mail postage prepaid to the individual’s dwelling house or

usual place of abode); In re Bucknum, 951 F.2d 204, 207 (9th Cir. 1991) (proof of

mailing creates a rebuttable presumption of its receipt, which “can only be

overcome by clear and convincing evidence that the mailing was not, in fact,

accomplished.”). Thus, the bankruptcy court did not abuse its discretion by

denying Colebrook’s motion to vacate the order granting CIT relief from the

automatic stay because Colebrook was served with CIT’s motion for relief from

the automatic stay and failed to object. See Wilson v. City of San Jose, 111 F.3d

688, 691 (9th Cir. 1997) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                     16-56445
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Colebrook’s motions to take judicial notice (Docket Entry Nos. 18 and 33)

are denied as unnecessary.

      AFFIRMED.




                                          3                                       16-56445